DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
The specification is missing the following section header titles: “Background”, “Summary of the Invention”, “Description”, and the “Brief Description of the Drawings”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-12, 14-21, and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 1 recites the limitation "the subject’s tissue" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “the subject’s skin” and suggests amending.

Claim 2 recites the limitation "the maximum depth" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “a maximum depth” and suggests amending.
Claim 3 recites the limitation "a profile of the lengths of blood vessel segments" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “a profile of lengths of blood vessel segments” and suggests amending.
Claim 4 is rejected based on its dependency on claim 3.
Claim 5 recites the limitation "determining the position" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “determining a position” and suggests amending.
Claim 6 recites the limitation "the density of vessels" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “a density of vessels” and suggests amending.
Claim 8 recites the limitation "the level of skin appendages" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “a level of skin appendages” and suggests amending.
Claim 9 is rejected based on its dependency on claim 8.
Claim 10 recites the limitation "the presence of skin appendages" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “a presence of skin appendages” and suggests amending.
Claim 11 is rejected based on its dependency on claim 10.
Claims 12 and 14-15 are rejected based on their dependency on claim 1.
Claim 16 recites the limitation "the settings" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “the control settings” and suggests amending.
Claims 17-20 are rejected based on their dependency on claim 1.
Claim 21 recites the limitation "the subject’s tissue" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “the subject’s skin” and suggests amending.
Claim 21 recites the limitation "the depth of the superficial plexus" in line 9.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “a depth of the superficial plexus” and suggests amending.
Claims 23-24 are rejected based on their dependency on claim 21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 8-9, 12, 14-21, and 23-24 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US 2016/0317226 Jagdeo et al., hereinafter “Jagdeo”.
Regarding claim 1, Jagdeo discloses a method (abstract) of processing optical coherence tomography (OCT) scans through a subject's skin (Para15), the method comprising, using a computing device (Figure 1, element 16, see also Para 50): 
receiving a plurality of OCT scans through the subject's skin (Para 50 discloses that the computing device receives and sends data from the imaging module, which includes the OCT, See Figure 1, element 18, see also Para 40 and 41), the OCT scans representing an OCT signal in slices through the subject's skin (Para 41, cross-sectional images of the tissue);
processing the OCT scans to determine a set of parameters (Para 73 discloses using the OCT to determine laser settings based upon depth of the tissue); 
processing each parameter to determine a set of control settings for an energy-delivery device (Para 73); 
transmitting the control settings from the computing device to the energy-delivery device (Para 72, the control parameters are transmitted from the computer module 16 to the laser module as an output); in which the set of parameters comprises a depth of the superficial plexus through the subject's skin (Para 72 and 39, blood vessels in the epidermal and dermal layers of the skin, i.e. the superficial plexus).
Regarding claim 2, Jagdeo discloses the control settings (Para 73) comprise a range of depths to which energy is to be delivered (Figure 4B shows three different target depths), with a maximum depth being less than, or proportional to, the depth of the superficial plexus (Para 31 and 84).
Regarding claim 5, Jagdeo discloses the determination of the depth of the superficial plexus (Figure 3, the ablative depth) comprises determining a position of a surface of the subject's skin in the scans (Figure 3 and Para 92 clearly show that the images determine the patients skin position and determine the depth from there).
Regarding claim 6, Jagdeo discloses the set of parameters (Para 78) comprises at least one of: a) a density of vessels in the superficial plexus, and b) blood vessel diameter, particularly of the superficial plexus (Para 78; through the images they can identify tissue characteristics including vascularization, i.e. the general density of vessels in the area).
Regarding claim 8, Jagdeo discloses the set of parameters (Para 39) comprises an indication of a level of skin appendages in the subject's skin (Para 39 discloses that OCT images can be used to determine skin appendages that can be used in ablative surgical procedures).
Regarding claim 9, Jagdeo discloses skin appendages (Para 39) comprise at least one of hairs and follicles (Given that Jagdeo discloses skin appendages and the general definition of skin appendages is “Structures related to the integument such as hair follicles and sweat glands”, from “https://medical-dictionary.thefreedictionary.com/Skin+appendages” this is considered inherent).
Regarding claim 12, Jagdeo discloses the set of parameters (Figure 2, element 106) comprises at least one of: 
an optical attenuation of the skin (Para 43)
skin roughness 
skin colour 
Depth of wrinkles 
Skin reflectivity 
Depth of epidermis (Para 31)
Density of vessels in the superficial vascular plexus in the upper dermis (Para 77-78)
Optical attenuation versus depth.
Regarding claim 14, Jagdeo discloses the energy delivery device (Para 15) comprises at least one of: 
a laser (Para 15, Figure 1, element 14)
Full-field ablative laser 
Fractional ablative laser (Para 49)
Non-ablative laser (Para 24)
Intense Pulse Light.
Regarding claim 15, Jagdeo discloses the control settings (Figure 2, element 106) comprise at least one of: 
pulse duration (Para 55)
pulse energy 
fluence (that is, energy delivered per unit area) (Para 52 and claim 19)
beam depth (claim 20)
beam diameter 
number of pulses per treatment (Para 54).
Regarding claim 16, Jagdeo discloses allowing an operator to modify the control settings (Para 18 and 21) before they are used in the energy-delivery device (Para 18 and 21).
Regarding claim 17, Jagdeo discloses using the control settings (Para 72) in the energy-delivery device (Para 72) to deliver energy to the subject's skin (Para 21 and 73).
Regarding claim 18, Jagdeo discloses the plurality of scans (Para 39) are captured using an OCT apparatus (Para 39 and Figure 1, element 18), and in which the processing of the skin parameters from OCT scans to obtain control settings is performed on the OCT apparatus (Para 31 the OCT apparatus determines the maximal ablative depth or the multiple ablative depths, see para 33).
Regarding claim 19, Jagdeo discloses the processing of the skin parameters from OCT scans (Para 73 discloses using the OCT to determine laser settings based upon depth of the tissue) to obtain control settings is performed on the energy delivery device (Para 73 and 50; the controller is part of the laser energy device).
Regarding claim 20, Jagdeo discloses the processing of the skin parameters from OCT scans to obtain control settings (Para 72) is performed at a remote location by a remote processing means, typically connected to the energy delivery device via the internet (Para 122 discloses that any processing of instructions can be done via a separate computing device).
Regarding claim 21, Jagdeo discloses an apparatus (Abstract) for processing optical coherence tomography (OCT) scans through a subject's skin (Para15), the apparatus comprising a computing device (Figure 1, element 16, see also Para 50) arranged to: 
receive a plurality of OCT scans through the subject's skin (Para 50 discloses that the computing device receives and sends data from the imaging module, which includes the OCT, See Figure 1, element 18, see also Para 40 and 41), the OCT scans representing an OCT signal in slices through the subject's skin (Para 41, cross-sectional images of the tissue); 
process the OCT scans to determine a set of parameters (Para 73 discloses using the OCT to determine laser settings based upon depth of the tissue); 
process each parameter to determine a set of control settings for an energy-delivery device (Para 73); 
transmit the control settings to the energy-delivery device (Para 72, the control parameters are transmitted from the computer module 16 to the laser module as an output); in which the set of parameters comprises a depth of the superficial plexus through the subject's skin (Para 72 and 39, blood vessels in the epidermal and dermal layers of the skin, i.e. the superficial plexus).
Regarding claim 23, Jagdeo discloses a camera arranged to capture an image of the skin (Para 87; the OCT is a form of a camera that captures images of the skin).
Regarding claim 24, Jagdeo discloses an energy-delivery device (Figure 1, element 14) arranged to deliver energy to a subject's skin (Abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0317226 Jagdeo et al., hereinafter “Jagdeo”, in view of US 2016/0371836 Kuno et al., hereinafter “Kuno”.
Regarding claim 3, Jagdeo discloses all the limitations of claim 1. 
Jagdeo does not explicitly disclose the depth of the superficial plexus is determined by determining a profile of lengths of blood vessel segments in the scans at varying depth. Although it does mention that the maximum ablative depth is at the superficial boundary of the epidermis (Para 31). 
However, Kuno discloses an OCT signal processing apparatus (Abstract) and teaches the depth of the superficial plexus is determined by determining a profile of lengths of blood vessel segments in the scans at varying depth (Para 104 the depth is determined based on a distribution of blood vessels).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have explicitly mentioned that the depth of the superficial plexus is chosen based on a profile of blood vessels as taught by Kuno, in the invention of Jagdeo, in order to receive OCT images at the chosen depth identified by the user (Kuno; Para 104).
Regarding claim 4, Jagdeo discloses all the limitations of claim 3. 
Jagdeo does not disclose the depth of the superficial plexus is determined as a depth at which there are more than a first threshold of blood vessel segments which are longer than a second threshold.
However, Kuno teaches the depth of the superficial plexus is determined as a depth (Para 104) at which there are more than a first threshold of blood vessel segments which are longer than a second threshold (Para 104; the depth region is chosen at the superficial plexus based upon a distribution of the blood vessels. It is identifying the superficial plexus from the intermediate or the deep plexus, this determination is made by looking at the blood vessels in those regions and looking at all the characteristics including length).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have explicitly mentioned that the depth of the superficial plexus is chosen based on a profile of blood vessels as taught by Kuno, in the invention of Jagdeo, in order to receive OCT images at the chosen depth identified by the user (Kuno; Para 104).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0317226 Jagdeo et al., hereinafter “Jagdeo”, in view of NPL Gambichler et al., hereinafter “Gambichler”.
Regarding claim 10, Jagdeo discloses the determination of the level of skin appendages in the subject's skin (Para 39 discloses that OCT images can be used to determine skin appendages that can be used in ablative surgical procedures).
Jagdeo does not disclose the determination of the level of skin appendages comprises building an en-face scan of the subject's skin, and determining a presence of skin appendages therein.
However, Gambichler discloses OCT imaging methods (Abstract) and teaches the determination of the level of skin appendages (Page 4, Col. 1, lines 44-45) comprises building an en-face scan of the subject's skin (Page 7, Col. 1, lines 22-24 disclose that mostly all the OCT systems can capture en-face images), and determining a presence of skin appendages therein (Page 4, Col. 1, lines 44-47 and Col. 2, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have including the exact method used in determining skin appendages as taught by Gambichler, in the invention of Jagdeo, in order to determine the density/thickness of the appendages/hair on the skin (Gambichler; Page 4, Col. 1, lines 44-47).
Regarding claim 11, Jagdeo discloses all the limitations of claim 10. 
Jagdeo does not disclose the en-face scan is built at a depth through the skin below but adjacent to the epidermis-dermis junction.
However, Gambichler teaches the en-face scan is built at a depth through the skin (Page 7, Col. 1, lines 22-229) below but adjacent to the epidermis-dermis junction (This is inherent given that the hair shafts are within this layer, but also consider Table 1 on Page 2. SkinDex300 looks at epidermal thickness and skin appendages, in the same depth scan).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have including the exact method used in determining skin appendages as taught by Gambichler, in the invention of Jagdeo, in order to determine the density/thickness of the appendages/hair on the skin (Gambichler; Page 4, Col. 1, lines 44-47)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.Z.B./Examiner, Art Unit 4155                                                                                                                                                                                                        


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792